On behalf of 
the Government and the people of the Republic of San 
Marino, I wish to congratulate Mr. d’Escoto 
Brockmann on his appointment as President of the 
General Assembly at its sixty-third session. Please rest 
assured that the Republic of San Marino is eager to 
offer all its support for the success of this session. 
  
 
08-51851 42 
 
 I would like to express our appreciation for the 
excellent work carried out during the sixty-second 
session of the General Assembly by the outgoing 
President, Mr. Srgjan Kerim, in particular for the 
commitment and determination he demonstrated while 
presiding over the Assembly and promoting the United 
Nations reform agenda. 
 I would also like to give special thanks to the 
Secretary-General, Mr. Ban Ki-moon, for the great 
energy and dedication he has displayed in leading this 
Organization and, in particular, for his admirable 
commitment to the United Nations reform agenda and 
his continuing vigilance and determination in the face 
of emergencies and events of international political 
importance. 
 Furthermore, I would like to express San 
Marino’s appreciation for the consideration the 
Secretary-General has shown to all United Nations 
Member States, without distinction, including small 
States, and for the attention he has paid to particularly 
delicate and urgent issues, such as climate change and 
the global food crisis. 
 The United Nations reform process is of 
fundamental importance to world equilibrium and must 
remain the focus of our efforts. We must not allow our 
failure to reach agreement on United Nations reform to 
lead to the decentralization and weakening of the 
Organization’s pivotal role. 
 The key role played by the United Nations is of 
the essence in present international conditions, marked 
by wars and national conflict. In these early stages of 
the twenty-first century, we are witnessing a series of 
new conflicts ever more driven by economic interests 
and clashes of civilizations, both ethnic and religious, 
often within the same country. 
 More than 60 years ago, the signatory States of 
the Charter of the United Nations assumed the shared 
responsibility of maintaining international peace and 
security. They undertook to work together to prevent 
and remove threats to international security, to 
suppress acts of aggression and to resolve, through 
peaceful means, disputes within and between States 
that could lead to war. 
 On the sixtieth anniversary of the creation of the 
United Nations peacekeeping bodies, it is important to 
remember the men and women who believe in those 
ideals, who have dedicated themselves to the people of 
the world, working tirelessly to promote peace and 
stability worldwide in dangerous war-torn zones with 
resolve, dedication and professionalism while always 
remaining impartial and neutral. 
 However, in spite of all their work, we are still 
far from attaining those goals and the United Nations 
has not had a full impact on many international crises. 
The reform of the United Nations in this context has 
thus become even more essential. Reform would enable 
the United Nations to have the necessary strength to 
act, fully respecting the ideals and objectives that it set 
itself at its founding. 
 The Republic of San Marino has always 
supported the United Nations reform process and, in 
particular, believes the process of the revitalization of 
the General Assembly to be fundamental. Those 
reforms are necessary to reaffirm the role of the 
General Assembly as the most representative body of 
the United Nations.  
 The Republic of San Marino believes that the 
strengthening of the General Assembly is of even 
greater significance for, as a profoundly democratic 
body of the United Nations, it currently represents the 
most important forum in which a small State can be 
heard and bring its own contribution at the 
international level. 
 Greater efficiency would make the General 
Assembly more complementary in its relations with the 
other main bodies of the United Nations, thus avoiding 
any duplication of activities and establishing 
mechanisms that would effectively implement the 
provisions of resolutions adopted by the Assembly. 
 The process of democratization within the bodies 
of the United Nations assumes fundamental importance 
for a small State such as the Republic of San Marino. 
Greater representation and democratization of the 
Organization’s main bodies can guarantee States with 
small territories and populations the possibility of 
participating and having a larger role in the decision-
making process within multilateral bodies. 
 I am convinced that smaller States like San 
Marino can contribute in a fundamental way to the 
Organization precisely because they do not have 
macroeconomic, military or geopolitical interests. 
 It is of parallel importance that small States 
establish efficient forms of collaboration and 
consultation in order to coordinate their actions so that 
 
 
43 08-51851 
 
their voices can be adequately heard within 
international organizations.  
 In the framework of contacts with other small 
European States, which are frequently renewed, 
including on the occasion of our participation in the 
work of the General Assembly, San Marino has 
promoted a meeting with other small European States 
with which it is already collaborating on specific 
humanitarian projects, to consider other forms of 
multilateral collaboration. 
 Having participated with a group of small States 
in the financing of a UNICEF project for children 
affected by HIV in Gabon, this year the Republic of 
San Marino, in concert with the private sector, is taking 
part in other UNICEF projects aimed, in particular, at 
protecting the rights of disabled children. 
 Strong involvement in the protection of children’s 
rights has characterized relations between San Marino 
and UNICEF for many years. That commitment was 
further expressed last December through the 
participation of Their Excellencies the Captains Regent 
at the commemorative plenary meeting of the General 
Assembly on the follow-up to the outcome of the 
special session on children, an event that lent further 
impetus to the States’ activities and underscored the 
need for their cooperation. 
 Population growth, climate change and the spread 
of new diseases, as well as economic and financial 
instability and armed conflicts, are seriously 
threatening the achievement of the Millennium 
Development Goals (MDGs). In particular, the subject 
of climate change has become a priority in the United 
Nations agenda over the last two years because of its 
impact on our habits and the future needs of all 
countries without distinction. Those regions that are 
most vulnerable due to their geographic position, as 
well as developing countries, and small islands in 
particular, are facing an even graver emergency 
situation. 
 In addition, the global food crisis and rising 
prices present a trend that is increasingly distressing. 
The United Nations and the specialized agencies play a 
central role in confronting those emergencies. In 
particular, the Republic of San Marino would like to 
express its full support to the High-Level Task Force 
on the Global Food Security Crisis, established by the 
Secretary-General last April with the precise objective 
of coordinating all ongoing activities aimed at 
stemming the crisis. 
 On the occasion of the opening of the fifty-
second session of the Commission on the Status of 
Women, the Secretary-General announced the launch 
of the campaign “Unite to End Violence Against 
Women”. San Marino intends to work in support of that 
campaign to protect the rights of women, which 
parallels a commitment undertaken during its 
chairmanship of the Committee of Ministers of the 
Council of Europe. 
 I would like to add that the campaign to combat 
violence against women was also carried out at the 
national level, where we tried to raise public awareness 
of an issue too often ignored or underestimated. 
Following that initiative, the Parliament of San Marino 
recently adopted a new law: the Prevention and 
Repression of Violence against Women and of Gender-
Based Violence. It is a decisive and innovative legal 
instrument for our country that provides for, inter alia, 
the introduction of preventive measures addressing 
violence against women and gender-based violence, as 
well as the protection of victims during criminal 
proceedings. 
 The Republic of San Marino also pays particular 
attention to the problems faced by persons with 
disabilities and the protection of their rights. San 
Marino has in fact already ratified the International 
Convention on the Protection and Promotion of the 
Rights and Dignity of Persons with Disabilities and its 
Optional Protocol.  
 The Republic of San Marino is pleased to 
celebrate the sixtieth anniversary of the Universal 
Declaration of Human Rights.  
 The Republic of San Marino has always been 
committed to the promotion of the principles of 
peaceful coexistence and the mutual respect between 
individuals and peoples, in the knowledge that the 
understanding of others and mutual respect are the 
fundamental prerequisites of justice and peace. The 
promotion of intercultural dialogue is a concrete tool 
for attaining those values and for affirming one of the 
guiding principles of the United Nations: peace 
founded on justice and international cooperation. 
 San Marino is committed to and continues to 
work towards the promotion of intercultural dialogue, 
in particular in its religious dimension. At the regional 
  
 
08-51851 44 
 
level, in the context of its activities in the Council of 
Europe, San Marino this year coordinated the Council’s 
first meeting on the religious dimension of intercultural 
dialogue, which was held on an experimental basis. 
Representatives of member States of the Council of 
Europe, religious leaders, experts and representatives 
of civil society participated in the meeting. The 
development of dialogue among and with religions at 
all levels of society makes a fundamental contribution 
to preventing tensions which may endanger the 
peaceful coexistence of peoples, as stressed at the 
high-level meeting on that subject promoted by the 
United Nations. 
 In conclusion, I would like to wish the President 
great success in his important task and to assure him of 
our full support during the sixty-third session of the 
General Assembly. 